                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MAINSTREAM FASHIONS                              Case No. 19-cv-2953 (SRN/TNL)
FRANCHISING, INC.,

       Plaintiff and Counterclaim
       Defendant,
                                                       PROTECTIVE ORDER
       v.

ALL THESE THINGS, LLC, et al.,

       Defendants and Counterclaim
       Plaintiffs.


       This matter is before the Court on the parties’ stipulation for a protective order

(“Stipulation”), ECF No. 78. Based on the parties’ Stipulation and pursuant to Fed. R.

Civ. P. 26(c), IT IS HEREBY ORDERED that:

       1.     This Protective Order will apply to all materials produced or testimony

given (including written discovery responses) by a party or nonparty that is identified by

that person or entity as confidential.

       2.     “Confidential Material,” as used in this Protective Order, shall mean all

documents, testimony, and other information, in whatever form, including without

limitation electronic, electro-magnetic or machine-readable form, that constitutes,

contains, or otherwise reflects confidential or proprietary information, personal

information the disclosure of which would constitute an unwarranted invasion of privacy,

or any other documents or testimony that are properly the subject of a protective order
under the Federal Rules of Civil Procedure, and designated in good faith by any

producing party to be confidential, contain confidential information and/or contain

proprietary information, whether “originals” or “copies”, and all copies thereof. No

information that is reasonably available to the public shall be designated as

“CONFIDENTIAL” under the provisions of this Protective Order.

       3.     Confidential Material designated as “CONFIDENTIAL” shall only be used

for the purpose of this litigation and may be disclosed only to:

       (a)    the Court and Court personnel;

       (b)    the other named parties to this litigation;

       (c)    designated employees of the parties to this litigation who reasonably need
              access to such materials for the prosecution or defense of this litigation;

       (d)    the named parties’ in-house and outside counsel (including counsel’s
              partners, associates, legal assistants, and employees);

       (e)    independent experts, including their staff, retained by a party to this
              litigation and having no permanent employment or permanent consulting
              relationship with that party;

       (f)    witnesses or prospective witnesses, including deposition witnesses, who
              reasonably need access to such materials in connection with this litigation;

       (g)    service vendors (including document copying and reproduction vendors),
              stenographers, and court reporters, and their staffs; and

       (h)    mediators or other alternative dispute resolution providers engaged by the
              parties.

       4.     In no event shall anything designated as “CONFIDENTIAL” be used

outside this litigation, used for a competitive business purpose, or disclosed to any person

not permitted under paragraph 3 above, either during the pendency of this litigation or

after it has been concluded.

                                              2
       5.     The recipient of any Confidential Material must maintain such documents,

testimony, or information in a secure and safe area, must take all appropriate measures to

ensure the continued confidentiality of such documents, testimony, or information, and

must exercise at least the same standard of due and proper care with respect to the

storage, custody, use or dissemination of such documents, testimony, or information as is

exercised by the recipient with respect to its own Confidential Material.

       6.     A designation of materials as Confidential shall be made by affixing or

placing the notice “CONFIDENTIAL” on such material. All such notices of such

designation shall be affixed in a manner that does not interfere with the legibility or use

of the materials. There shall be no such designations with respect to any materials except

where the designating party or parties and their counsel of record have a reasonable, good

faith belief that the materials in fact contain information subject to protection pursuant to

the standards set forth above.

       7.     Any named party, or any person giving testimony in these proceedings,

may designate all or a portion of the testimony as “CONFIDENTIAL” under this

Protective Order by advising the court reporter and all counsel at the deposition of such

fact. The court reporter shall separately transcribe those portions of the testimony so

designated and mark the face of each relevant page of the transcript of the testimony with

the words: “CONFIDENTIAL.” Whenever any document designated as Confidential

Material is identified as an exhibit in connection with deposition testimony given in the

litigation, it shall be placed in an envelope separate from the other exhibits, which

envelope shall be marked, “CONFIDENTIAL EXHIBITS.”                  A party intending to

                                             3
present its own, another party’s, or a non-party’s Confidential Material at a hearing

or trial must promptly notify the Court and, in the case of another party or a non-

party, the other party or the non-party as well so that the other party or the non-

party may seek relief from the Court.

       8.     In the case of all depositions in this litigation, any portion of a transcript not

designated at the time the testimony is given shall nevertheless be treated as

“CONFIDENTIAL” for a period of 15 days after the party or witness receives the

transcript of the testimony so as to permit the party or witness time to designate some or

all of the testimony as “CONFIDENTIAL” within this 15-day time period. Such

designation may be made by marking the transcript as “CONFIDENTIAL” or by listing

the page and inclusive line numbers of the material designated as “CONFIDENTIAL”

and by providing such designation to the other parties, their counsel, and the court

reporter within 15 days after the party or witness receives the transcript of the testimony.

The court reporter shall thereafter mark the front of each relevant page as confidential

and separately transcribe those portions of the testimony so designated. Thereafter, only

such portions of a transcript that have been affirmatively designated in writing by a party

or witness to be “CONFIDENTIAL” shall be treated as such under this Protective Order.

       9.     To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential Material that should have been designated as

such, regardless of whether the document, testimony, or information was so designated at

the time of disclosure, shall not be deemed a waiver in whole or in part of a party’s claim

of confidentiality, either as to the specific item disclosed or as to any other item

                                              4
concerning the same or related subject matter. Such inadvertent or unintentional

disclosure may be rectified by notifying in writing counsel for all parties to whom the

document, testimony, or information was disclosed, within a reasonable time after

disclosure, that the item should have been designated “CONFIDENTIAL.” Such notice

shall constitute a designation of the information as Confidential Material under this

Protective Order.

      10.    Information designated as Confidential Material pursuant to this Protective

Order shall be treated in the manner required by this Protective Order by all persons to

whom such information may be disclosed. In addition, persons who are authorized by this

Protective Order in paragraphs 3(e) and 3(f) above to inspect or have access to materials

designated as “CONFIDENTIAL” and who do inspect any such material, shall, before

conducting any such inspection or having such access, be provided with a copy of this

Protective Order and must sign a Declaration in the form of Exhibit A attached hereto.

      11.    If a party, without intending to waive a claim of privilege or of work

product protection, produces material that is subject to a claim of privilege or of

protection as work product, including but not limited to litigation-preparation material,

that party may notify the other party of its claim that the material is privileged or

protected and explain the basis for the claim of privilege or protection. After being so

notified, the receiving party must promptly sequester the specified information and any

copies the party has, and shall not use or disclose the information until the claim is

resolved. If the receiving party disclosed the information before being notified, the

receiving party must take reasonable steps to retrieve it. Any party may submit the

                                            5
information to the Court under seal for a determination of the claim of privilege or of

other applicable protection in accordance with paragraph 14. The parties agree that an

inadvertent production does not constitute a waiver of privilege or of work product

protection.

       12.    At any hearing relating to this litigation, and subject to the rules of

evidence, the Federal Rules of Civil Procedure and any order of the Court, a party may

use any Confidential Material for any purpose, provided that the opposing party may

obtain appropriate protection from the Court.

       13.    After the conclusion of this litigation, and within 30 days of a written

demand by the producing party, the receiving party shall return or destroy all designated

Confidential Material and all designated “CONFIDENTIAL” transcripts of testimony.

The party returning or destroying such “CONFIDENTIAL” documents shall certify in

writing that the party has complied with this paragraph. This section shall not apply to

transcripts of proceedings before the Court, which shall be governed by and preserved as

provided by applicable law. Notwithstanding this provision, outside counsel of record in

this litigation are entitled to retain an archival copy of all pleadings, motion papers,

transcripts, deposition transcripts, legal memoranda, correspondence, documents

produced, or attorney work product. Any such archival copy that contains or constitutes

Confidential Material shall remain as such and subject to this Protective Order.

       14.    At any time after the production of any material designated as Confidential

Material, any other party to this action may serve a written notice of objection to such

designation stating the reasons for such objection. The parties shall thereafter confer or

                                            6
attempt to confer with each other in an effort to resolve the dispute. Should the parties be

unable to resolve the issues raised by the objection within 15 days of the receipt of such

objection, the objecting party may thereupon seek a ruling from the Court with respect to

the merits of the designation, subject to the terms of any applicable Scheduling or other

Orders of the Court. The burden of proving the appropriateness of the designation shall

be upon the party designating the materials as “CONFIDENTIAL.” A party shall not be

obligated to challenge the propriety of a “CONFIDENTIAL” designation at the time

made, and a failure to do so shall not preclude a subsequent challenge thereto.

         15.   Notwithstanding any provision herein to the contrary, if any named party to

this action should conclude in good faith that, for the purpose of this action, it needs to

disclose any of the information contained in any Confidential Material, or any

information derived from such material, to any person not described in paragraph 3 of

this Protective Order, it may request permission from counsel for the designating party to

do so. If counsel cannot agree as to the disposition of such a request, application to the

Court for a ruling on such request shall be made before any such disclosure is made.

         16.   Nothing contained in this Protective Order precludes a party from using its

own Confidential Material in any manner it sees fit, or from revealing such Confidential

Material to whomever it chooses, without the prior consent of any other party or of the

Court.

         17.   This Protective Order does not authorize the filing of any document under

seal. The sealing of entire pleadings, memoranda of law, exhibits, and the like is

strongly discouraged. No document shall be filed under seal unless such document

                                             7
or information therein is genuinely confidential and/or there are compelling reasons

to do so. Any party seeking to file a document under seal shall specifically review

each document and the information therein to limit sealing only to the extent

necessary. In the event that any party wishes to submit protected material to the Court,

that party must seek to file it under seal with the Court in accordance with Local Rule

5.6. Any joint motion made pursuant to Local Rule 5.6 before United States

Magistrate Judge Tony N. Leung shall conform to Exhibit B attached hereto.

Counsel shall provide the Court with two courtesy copies of the unredacted

documents with the redacted information highlighted in yellow. A party intending to

present another party’s or non-party’s Confidential Material at a hearing or trial must

promptly notify the other party or the non-party so that the other party or the non-party

may seek relief from the Court. If any party or designating party files protected material

without first attempting to file the protected material under seal pursuant to Local Rule

5.6, the designating party or any party to this action may request that the Court place the

protected material under seal within 30 days of the filing of said protected material.

       18.    Anyone who has designated materials as Confidential Material may,

directly or through its counsel of record, agree in writing or on the record during any

deposition or proceeding to declassify any such material.

       19.    Any party to this litigation may apply to the Court at any time for

modification of this Protective Order, for supplemental orders, or for further protection.

       20.    If any person bound by this Protective Order, including a party, in

possession of documents, information, or other materials designated as Confidential

                                             8
Material under this Order receives a subpoena compelling production or the disclosure of

such confidential documents, materials, and/or information, such person shall promptly

give written notice to the counsel for the party who designated the materials

“CONFIDENTIAL,” stating that Confidential Material is sought and enclosing a copy of

the subpoena. Such written notice shall be given sufficiently in advance of the production

date (set forth in the subpoena) to allow the party that designated the material(s) as

“CONFIDENTIAL” an opportunity to object to the production. If such objection is

timely made, no production shall take place absent a subsequent Court order. In no event

shall production or disclosure be made before notice is given. All requirements set forth

herein shall be subject to applicable law, and good faith attempts to comply herewith

shall be sufficient.

         21.   Nothing in this Protective Order shall be construed as a waiver of the right

of any party to object to the production of documents on the grounds of privilege or on

other grounds not related to the confidentiality of the documents. The provision of this

paragraph does not alter any of the duties set forth in paragraph 11 of this Protective

Order.

         22.   Nothing in this Protective Order shall be construed as a waiver by a party of

any objections that might be raised as to the admissibility at litigation of any proposed

evidentiary materials.

         23.   In the event that one or more parties or counsel are added or substituted into

this action, this Protective Order shall be binding on and shall inure to the benefit of such



                                              9
new parties, subject to the right of such new parties or counsel to seek relief from or

modification of this Order.

       24.    Nothing in this Protective Order in any manner defines the scope of

discovery or the materials to be produced in this litigation.

       25.    All prior consistent orders remain in full force and effect.

       26.    Failure to comply with any provision of this protective order or any

other prior consistent order shall subject the non-complying party, non-complying

counsel and/or the party such counsel represents to any and all appropriate

remedies, sanctions and the like, including without limitation: assessment of costs,

fines and attorneys’ fees and disbursements; waiver of rights to object; exclusion or

limitation of witnesses, testimony, exhibits, and other evidence; striking of

pleadings; complete or partial dismissal with prejudice; entry of whole or partial

default judgment; and/or any other relief that this Court may from time to time

deem appropriate.



Date: July    15     , 2020                              s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  Mainstream Fashions Franchising, Inc.
                                                  v. All These Things, LLC et al.
                                                  Case No. 19-cv-2953 (SRN/TNL)




                                             10
                                        EXHIBIT A

_________________________________________ declares that I have read and I
understand the terms of the Protective Order dated ________________, filed in
Mainstream Fashions Franchising, Inc. v. All These Things, LLC, et al., 19-cv-2953
SRN/TNL, which is an action pending with the United States District Court for the
District of Minnesota. I agree to comply with and be bound by the provisions of the
Protective Order. I understand that any violation of the Protective Order may subject me
to sanctions by the Court and/or a court of law.

      I shall not divulge any documents, or copies of documents, designated as
CONFIDENTIAL obtained pursuant to such Protective Order, or the contents of such
documents, to any person other than those specifically authorized by the Protective
Order. I shall not copy or use such documents except for the purposes of this action and
pursuant to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this action,
I shall return to the attorney from whom I have received them, any documents in my
possession designated CONFIDENTIAL, and all copies, excerpts, summaries, notes,
digests, abstracts, and indices relating to such documents, or provide to the attorney an
affidavit stating such materials have been destroyed.

       I submit myself to the jurisdiction of the Court and any court of competent
jurisdiction for the purpose of enforcing or otherwise providing relief relating to the
Protective Order.

Executed on ______________________ ____________________________
                 (Date)                  (Signature)




                                             11
